 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                            No. 2:19-cv-2304 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER REFERRING CASE TO POST-
                                                        SCREENING ADR PROJECT AND
14    D. HENRY,                                         STAYING CASE FOR 120 DAYS
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Defendant has waived service of

18   process through counsel.

19          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. Defense counsel from the Office of the California

22   Attorney General has agreed to participate in this pilot project. No defenses or objections shall be

23   waived by their participation.

24          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

26   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27   ////

28   ////
                                                        1
 1           There is a presumption that all post-screening civil rights cases assigned to the

 2   undersigned will proceed to settlement conference. 1 However, if after investigating plaintiff’s

 3   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 4   defense counsel in good faith finds that a settlement conference would be a waste of resources,

 5   defense counsel may move to opt out of this pilot project.

 6           By filing the attached notice within thirty days, plaintiff shall indicate his preference to

 7   appear in person or by videoconference, if available. Failure to timely file such notice will result

 8   in the case being set for the prisoner’s in person attendance.

 9           Within thirty days, the assigned Deputy Attorney General shall contact the Courtroom

10   Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule the settlement conference. If

11   difficulties arise in scheduling the settlement conference due to the court’s calendar, the parties

12   may seek an extension of the initial 120 day stay.

13           Once the settlement conference is scheduled, at least seven days prior to conference, the

14   parties shall submit to the assigned settlement judge a confidential settlement conference

15   statement. The parties’ confidential settlement conference statement shall include the following:

16   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

17   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

18   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

19   to settle the case.

20           In accordance with the above, IT IS HEREBY ORDERED that:

21           1. This action is stayed for 120 days to allow the parties an opportunity to settle their

22   dispute before a responsive pleading is filed, or the discovery process begins. Except as provided

23   herein or by subsequent court order, no other pleadings or other documents may be filed in this

24   case during the stay of this action. The parties shall not engage in formal discovery, but the

25   parties may elect to engage in informal discovery.

26   ////

27
     1
       If the case does not settle, the court will set a date for the filing of a responsive pleading at the
28   conference.
                                                           2
 1             2. Within thirty days from the date of this order, plaintiff shall file the attached notice,

 2   informing the court as to the preference for appearance at the settlement conference.

 3             3. Within thirty days from the date of this order, the assigned Deputy Attorney General

 4   shall contact this court’s Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule

 5   the settlement conference.

 6             4. At least seven days prior to the settlement conference, each party shall submit a

 7   confidential settlement conference statement, as described above, to the judge assigned for

 8   settlement.

 9             5. If a settlement is reached at any point during the stay of this action, the parties shall file

10   a Notice of Settlement in accordance with Local Rule 160.

11             6. The parties remain obligated to keep the court informed of their current address at all

12   times during the stay and while the action is pending. Any change of address must be reported

13   promptly to the court in a separate document captioned for this case and entitled “Notice of

14   Change of Address.” See L.R. 182(f).

15   Dated: March 3, 2020
16

17

18

19
     /brow2304.adr.post.usm
20

21

22

23

24

25

26

27

28
                                                           3
 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    RONNIE CHEROKEE BROWN,                           No. 2:19-cv-2304 TLN KJN P
 7                       Plaintiff,
 8           v.                                        NOTICE RE: JUDGE ELECTION FOR
                                                       SETTLEMENT CONFERENCE (POST-
 9    D. HENRY,                                        SCREENING ADR PROJECT)
10                       Defendant.
11

12   1. Plaintiff indicates his preference by checking one:

13   _____ Plaintiff would like to participate in the settlement conference in person.

14          OR

15   _____ Plaintiff would like to participate in the settlement conference by video conference.

16

17   DATED:
18                                                         ________________________________
                                                           Plaintiff or Counsel for Defendants
19

20

21

22

23

24

25

26

27

28
                                                       1
